UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2017 Commission File Number 333-207109 APEX RESOURCES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Alytaus g. 100, Varėna, Lithuania (Address of principal executive offices, including zip code) (775)253-3921 (Telephone number, including area code) Nevada Agent Solutions, LLC 900 S. Meadows Parkway
